Name: 82/144/EEC: Commission Decision of 5 February 1982 establishing that the equipment described as 'Matec- pulse modulator and receiver, model 6600; - R. F. plug- in, model 765 V, model 760 VRF, model 770; - automatic attenuation recorder, model 2470 A; - decade dividers and dual delay generator, model 122 B; - high resolution frequency source, model 110' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering;  natural and applied sciences
 Date Published: 1982-03-06

 Avis juridique important|31982D014482/144/EEC: Commission Decision of 5 February 1982 establishing that the equipment described as 'Matec- pulse modulator and receiver, model 6600; - R. F. plug- in, model 765 V, model 760 VRF, model 770; - automatic attenuation recorder, model 2470 A; - decade dividers and dual delay generator, model 122 B; - high resolution frequency source, model 110' may be imported free of Common Customs Tariff duties Official Journal L 063 , 06/03/1982 P. 0023 - 0023*****COMMISSION DECISION of 5 February 1982 establishing that the equipment described as 'Matec - pulse modulator and receiver, model 6600; - R. F. plug-in, model 765 V, model 760 VRF, model 770; - automatic attenuation recorder, model 2470 A; - decade dividers and dual delay generator, model 122 B; - high resolution frequency source, model 110' may be imported free of Common Customs Tariff duties (82/144/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 21 July 1981, the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the equipment described as 'Matec - pulse modulator and receiver, model 6600; - R. F. plug-in, model 765 V, model 760 VRF, model 770; - automatic attenuation recorder, model 2470 A; - decade dividers and dual delay generator, model 122 B; - high resolution frequency source, model 110', to be used for research into atomic tunnelling in solids at low temperatures and in particular for the measurement of ultrasonic attenuation and sound velocity in the frequency range between 10 and 700 MhZ, should be considered to be a scientific equipment and, where the reply is in the affirmative, whether equipment of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 12 January 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the equipment in question is a ultrasonic radiation system; Whereas its objective technical characteristics such as the great sensitivity at the attenuation measurement and the use to which it is put make it specially suited to scientific research; whereas, moreover, equipment of the same kind is principally used for scientific activities; whereas it must therefore be considered to be scientific equipment; Whereas, on the basis of information received from Member States, equipment of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community; whereas, therefore, duty-free admission of this equipment is justified, HAS ADOPTED THIS DECISION: Article 1 The equipment described as 'Matec - pulse modulator and receiver, model 6600; - R. F. plug-in, model 765 V, model 760 VRF, model 770; - automatic attenuation recorder, model 2470 A; - decade dividers and dual delay generator, model 122 B; - high resolution frequency source, model 110', which is the subject of an application by the United Kingdom of 21 July 1981, may be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.